Case 7:15-cr-00625-VB Document 34 Filed 11/13/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
UNITED STATES OF AMERICA
ORDER
y ORDER
MARQUIS FREEMAN, 15 CR 625 (VB)
Defendant.
aenneen —- “-X

 

 

By order dated October 28, 2020, the Court scheduled a telephone conference in this
violation of supervised release matter for December 4, 2020, at 12:00 p.m. However, the
Probation Department has advised the Court that on November 2, 2020, defendant was
discharged unsuccessfully from the in-patient treatment program he was attending for violating
the program’s rules and regulations.

Accordingly, the Court has decided to advance the date of the next conference in this case
to November 18, 2020, at 10:30 a.m. At the request of the Probation Officer, the Court has
issued a summons requiring defendant’s appearance at the November 18, 2020, conference,
which will be conducted in person at the Hon. Charles L. Brieant, Jr., Courthouse, 300
Quarropas Street, Room 620, White Plains, NY 10601. All counsel shall also attend in person.

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken, The
questionnaire is located on the Court’s website at:
https://www.nysd.uscourts. gov/sites/default/files/2020-
09/SDNY%20COVID%20ENTRY%20QUESTIONNAIRE%20GUIDE%209-2-2020.pdf.
Completing the questionnaire online and ahead of time will save time and effort upon entry.
Only those individuals who meet the entry requirements established by the questionnaire will be
permitted entry. Please contact Chambers if you do not meet the requirements.

Dated: November 13, 2020
White Plains, NY
SO ORDERED:

Vek

Vincent L. Briccetti
United States District Judge

 

 

 
